Title: To George Washington from the Massachusetts Council, 12 July 1780
From: Massachusetts Council
To: Washington, George


					
						State of Massachusetts BayCouncil Chamber Boston July 12. 1780
						Sir,
					
					Your Letter of July 4th is now under Consideration & are not a little mortified that such is the State of the public Magazines with respect to Powder an Article so essential to our Operations. We are disposed to afford every Degree of Aid in our power, The Quantity now in our Magazines that we can reasonably supply is Ten Tuns. There are in this State three powder Mills which can Manufacture upon an Average Two Tuns ⅌ Week ’till our Materials are exhausted which are only sufficient to manufacture about Thirty Tuns—The Quantity in the Hands of the Merchants amounts to about fifteen Tons, should it be needed, Your Excellency will give Orders for the immediate purchase thereof.
					Should it be thought expedient that the powder Mills should Manufacture the Materials on hand into Powder for the United States Your Excellency will give the necessary Information that there may not be any delay in a Business that may be important.
					We have been thus particular in stating our Circumstances with respect to Powder & Materials for the Manufacture thereof that Your Excellency might be fully possessed of the Aid that Can be drawn from this State on Occasion so interesting to This & the United States.
					We have not been able with the greatest exertion to procure Returns from the several Towns in this extended State ascertaining the Numbers marched to fill our Battalions, yet we again assure You that no endeavours have been wanting to compleat the Number; & e’er this reaches You, large Numbers must have arrived in Camp, The Militia also as requested are on their March to Claverack from many Towns in the State, & we cannot doubt of the Arrival of the whole there before the 25th of the currt Month. Your Excellency will not fail to fix your Plan of Operation, as tho’ our Men & supplies were this moment under your Command, for be assured they shall be supplied & furnished, & that with the greatest Expedition.
					This Board have taken every step Time would afford, to inform You what Number of Seamen could be obtained from this State, & on what Terms, but as yet cannot satisfy You on that Subject. The Continental Frigates lost at Charlestown were manned from this State, which have drained us of Seamen, The Dean Frigate now in this Harbour unmanned, Should you state the Terms & instruct the Continental Navy Board to procure Seamen That Board could soon inform You of the Prospect of Success. In the Name & behalf of the Council I am, With the highest Esteem, Your Excellencys Most Obedt & very humble Servt
					
						James Bowdoin Presidt
					
					
					
						P.S. We have the Satisfaction to announce the Arrival of the French Fleet in the Harbour of Rhode Island—Intelligence thereof being this Moment received from Genl Heath now in Providence.
					
				